UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 25 NOTIFICATION OF REMOVAL FROM LISTING AND/OR REGISTRATION UNDER SECTION 12(b) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File Number001-33254 Issuer:HealthShares™, Inc.Exchange: New York Stock Exchange, Inc. (Exact name of Issuer as specified in its charter, and name of Exchange where security is listed and/or registered) Address:420 Lexington Avenue, Suite 2550, New York New York 10170 Telephone number: (212) 986-7900 (Address, including zip code, and telephone number, including area code, of Issuer's principal executive offices) Shares of Beneficial Interest, $0.0001 par value per share (See Schedule A) (Description of class of securities) Please place an X in the box to designate the rule provision relied upon to strike the class of securities from listing and registration: o 17 CFR 240.12d2-2(a)(1) o 17 CFR 240.12d2-2(a)(2) o 17 CFR 240.12d2-2(a)(3) o 17 CFR 240.12d2-2(a)(4) o Pursuant to 17 CFR 240.12d2-2(b), the Exchange has complied with its rules to strike the class of securities from listing and/or withdraw registration on the Exchange. 1 x Pursuant to 17 CFR 240.12d2-2(c), the Issuer has complied with its rules of the Exchange and the requirements of 17 CFR 240.12d-2(c) governing the voluntary withdrawal of the class of securities from listing and registration on the Exchange. Pursuant to the requirements for the Securities Exchange Act of 1934, NEW YORK STOCK EXCHANGE INC certifies that it has reasonable grounds to believe that it meets all of the requirements for filing the Form 25 and has caused this notification to be signed on its behalf by the undersigned duly authorized person. October 24, 2007 Date By/s/ Anthony Dudzinski Name Vice President Title 1 Form 25 and attached Notice will be considered compliance with the provisions of 17 CFR 240.19d-1 as applicable. See General Instructions. Schedule A HealthShares™ Asian Health Exchange-Traded Fund HealthShares™ Autoimmune-Inflammation Exchange-Traded Fund HealthShares™ Cancer Exchange-Traded Fund HealthShares™ Cardio Devices Exchange-Traded Fund HealthShares™ Cardiology Exchange-Traded Fund HealthShares™ Dermatology and Wound Care Exchange-Traded Fund HealthShares™ Diagnostics Exchange-Traded Fund HealthShares™ Emerging Cancer Exchange-Traded Fund HealthShares™ Enabling Technologies Exchange-Traded Fund HealthShares™ European Drugs Exchange-Traded Fund HealthShares™ European Medical Products and Devices Exchange-Traded Fund HealthShares™ GI/Gender Health Exchange-Traded Fund HealthShares™ Infectious Disease Exchange-Traded Fund HealthShares™ Metabolic-Endocrine Disorders Exchange-Traded Fund HealthShares™ Neuroscience Exchange-Traded Fund HealthShares™ Ophthalmology Exchange-Traded Fund HealthShares™ Orthopedic Repair Exchange-Traded Fund HealthShares™ Patient Care Services Exchange-Traded Fund HealthShares™ Respiratory/Pulmonary Exchange-Traded Fund HealthShares™ Composite Exchange-Traded Fund
